        Case 2:21-cv-00018-SMJ      ECF No. 5   filed 03/02/21   PageID.49 Page 1 of 6



                                                                              FILED IN THE
1                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



2                                                                    Mar 02, 2021
                                                                         SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     MARK ANTHONY LANDA,                         No. 2:21-cv-00018-SMJ
5
                               Petitioner,
6                                                ORDER SUMMARILY
                  v.                             DISMISSING HABEAS CORPUS
7                                                PETITION
     STATE OF WASHINGTON,
8
                               Respondent.
9

10         Petitioner Mark Anthony Landa, a prisoner housed at the Coyote Ridge

11   Corrections Center, filed a pro se application for a writ of habeas corpus by a person

12   in State custody under 28 U.S.C. § 2254. ECF No. 1. He paid the $5.00 filing fee.

13   Having reviewed the petition and the record in this matter, the Court is fully

14   informed and dismisses the petition because of several deficiencies summarized

15   below.

16                               PROPER RESPONDENT

17         The proper respondent in a federal petition seeking habeas corpus relief is the

18   person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426 (2004);

19   Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the petitioner is

20   incarcerated, the proper respondent is generally the warden of the institution where




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 1
        Case 2:21-cv-00018-SMJ      ECF No. 5    filed 03/02/21   PageID.50 Page 2 of 6




1    the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 893 (9th

2    Cir. 1996). Therefore, Jeffrey Uttecht is the only proper Respondent to this action.

3                            EXHAUSTION REQUIREMENT

4          Petitioner challenges his 2015 guilty plea to unspecified charges in Okanogan

5    County, Washington. ECF No. 1 at 1. He was sentenced to 198 months

6    incarceration. Id. Petitioner invites the Court to “see case file” but provides no case

7    file. Id. He did not appeal his conviction or seek any other form of state collateral

8    review. Id. at 2–3.

9          Before a federal court may grant habeas corpus relief to a state prisoner, the

10   prisoner must exhaust the state court remedies available to him. 28 U.S.C. §

11   2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

12   a prisoner give the state courts an opportunity to act on his claims before he presents

13   those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S. 838 (1999). A

14   petitioner has not exhausted a claim for relief if they have a right under state law to

15   raise the claim by an available procedure. See id.; 28 U.S.C. § 2254(c).

16         To meet the exhaustion requirement, the petitioner must have “fairly

17   present[ed] his claim in each appropriate state court (including a state supreme court

18   with powers of discretionary review), thereby alerting that court to the federal

19   nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S.

20   364, 365–66 (1995). A petitioner fairly presents a claim to a state court by




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 2
           Case 2:21-cv-00018-SMJ   ECF No. 5    filed 03/02/21   PageID.51 Page 3 of 6




1    describing the factual or legal bases for that claim and by alerting the state court “to

2    the fact that the . . . [petitioner is] asserting claims under the United States

3    Constitution.” Duncan, 513 U.S. at 365–66; see also Tamalini v. Stewart, 249 F.3d

4    895, 898 (9th Cir. 2001). Mere similarity between a claim raised in a state court and

5    a claim in a federal habeas corpus petition is insufficient. Duncan, 513 U.S. at 365–

6    66.

7            Furthermore, to fairly present a claim, the petitioner “must give the state

8    courts one full opportunity to resolve any constitutional issues by invoking one

9    complete round of the State’s established appellate review process.” O’Sullivan,

10   526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

11   the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

12   (1971). It appears from the face of the petition and the attached documents that

13   Petitioner has not exhausted his state court remedies as to each of his grounds for

14   relief. See ECF No. 1.

15               GROUNDS FOR FEDERAL HABEAS CORPUS RELIEF

16           Throughout the petition, Petitioner invites the Court to “see” his numbered

17   attachments, A-1 to A-25. Id. at 5–14. In his grounds for federal habeas relief,

18   Petitioner argues the State of Washington has no jurisdiction to decide federal

19   constitutional matters. Id. at 17–19.

20           It has long been settled that state courts are competent to decide questions




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 3
        Case 2:21-cv-00018-SMJ       ECF No. 5    filed 03/02/21   PageID.52 Page 4 of 6




1    arising under the U.S. Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898)

2    (“It is the duty of the state court, as much as it is that of the federal courts, when the

3    question of the validity of a state statute is necessarily involved, as being in alleged

4    violation of any provision of the federal constitution, to decide that question, and to

5    hold the law void if it violate that instrument.”); see also Worldwide Church of God

6    v. McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as

7    competent as federal courts to decide federal constitutional matters). Petitioner’s

8    arguments to the contrary are meritless.

9          Petitioner also asserts that the Washington State Constitution contradicts the

10   U.S. Constitution regarding the Fifth Amendment right to “presentment or

11   indictment of a Grand Jury.” ECF No. 1 at 17. He claims “no bill of indictment”

12   was brought against him, rendering his arrest, conviction, and imprisonment illegal.

13   Id. Petitioner seems to argue that because the state courts have allegedly defied

14   “federally established procedures and processes for the adjudication of crimes,”

15   only “a court of federal jurisdiction” has jurisdiction over his claims. Id.

16         The U.S. Supreme Court has long recognized that, “[p]rosecution by

17   information instead of by indictment is provided for by the laws of Washington.

18   This is not a violation of the Federal Constitution.” See Gaines v. Washington, 277

19   U.S. 81, 86 (1928). There is no federal constitutional violation when a prosecuting

20   attorney’s criminal information is substituted for the grand jury’s indictment. See




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 4
          Case 2:21-cv-00018-SMJ    ECF No. 5   filed 03/02/21   PageID.53 Page 5 of 6




1    Hurtado v. California, 110 U.S. 516 (1884) (rejecting the claim that an indictment

2    is essential to due process of law and that a state violates the Fourteenth Amendment

3    by prosecuting a defendant with a criminal information). Petitioner’s assertions to

4    the contrary are legally frivolous.

5           Because it plainly appears from the petition and accompanying documents

6    that Petitioner is not entitled to relief in this Court, IT IS HEREBY ORDERED:

7           1.    The petition, ECF No. 1, is DISMISSED under Rule 4 of the Rules

8                 Governing Section 2254 Cases in the United States District Courts.

9           2.    All pending motions are DENIED AS MOOT.

10          3.    The Clerk’s Office is directed to ENTER JUDGMENT.

11          4.    The Clerk’s Office is directed to CLOSE this file.

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 5
        Case 2:21-cv-00018-SMJ       ECF No. 5   filed 03/02/21   PageID.54 Page 6 of 6




1          5.     The Court certifies that, under 28 U.S.C. § 1915(a)(3), an appeal from

2                 this decision could not be taken in good faith and there is no basis upon

3                 which to issue a certificate of appealability. See 28 U.S.C. § 2253(c);

4                 Fed. R. App. P. 22(b). A certificate of appealability is therefore

5                 DENIED.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to Petitioner.

8          DATED this 2nd day of March 2021.

9
                        ____________________________
10                      SALVADOR MENDOZA, JR.
                        United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 6
